             Case:19-18240-CDP Doc#:1 Filed:09/24/19                                  Entered:09/24/19 16:24:51 Page1 of 30
                                                                                                                                                 9/24/19 4:50PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rocky Mountain Cyclery, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  504 N. Garfield Ave.                                            PO Box 7624
                                  Loveland, CO 80537                                              Loveland, CO 80537
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Larimer                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
             Case:19-18240-CDP Doc#:1 Filed:09/24/19                                       Entered:09/24/19 16:24:51 Page2 of 30
                                                                                                                                                     9/24/19 4:50PM

Debtor    Rocky Mountain Cyclery, Inc.                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            Case:19-18240-CDP Doc#:1 Filed:09/24/19                                      Entered:09/24/19 16:24:51 Page3 of 30
                                                                                                                                                         9/24/19 4:50PM

Debtor   Rocky Mountain Cyclery, Inc.                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
             Case:19-18240-CDP Doc#:1 Filed:09/24/19                                    Entered:09/24/19 16:24:51 Page4 of 30
                                                                                                                                                     9/24/19 4:50PM

Debtor    Rocky Mountain Cyclery, Inc.                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 24, 2019
                                                  MM / DD / YYYY


                             X   /s/ Sarah Tanner                                                         Sarah Tanner
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Ross J. Wabeke                                                        Date September 24, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Ross J. Wabeke 10327
                                 Printed name

                                 Ross J. Wabeke
                                 Firm name

                                 Attorney at Law
                                 315 East 7th Street
                                 Loveland, CO 80537
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     970-667-2101                  Email address      rosswabeke@gmail.com

                                 10327 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                              Entered:09/24/19 16:24:51 Page5 of 30
                                                                                                                                                9/24/19 4:50PM




 Fill in this information to identify the case:

 Debtor name         Rocky Mountain Cyclery, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 24, 2019                      X /s/ Sarah Tanner
                                                                       Signature of individual signing on behalf of debtor

                                                                       Sarah Tanner
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                                                          Entered:09/24/19 16:24:51 Page6 of 30
                                                                                                                                                                                                      9/24/19 4:50PM


 Fill in this information to identify the case:

 Debtor name            Rocky Mountain Cyclery, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              2,867.22

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $              2,867.22


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            15,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           466,514.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             481,514.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                      Entered:09/24/19 16:24:51 Page7 of 30
                                                                                                                                                      9/24/19 4:50PM


 Fill in this information to identify the case:

 Debtor name         Rocky Mountain Cyclery, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Checking account at First National
           3.1.     Bank                                                                                    4493                                     $2,867.22



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $2,867.22
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                      Entered:09/24/19 16:24:51 Page8 of 30
                                                                                                                                          9/24/19 4:50PM



 Debtor         Rocky Mountain Cyclery, Inc.                                                  Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last        Net book value of      Valuation method used   Current value of
                                                      physical inventory      debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                      Entered:09/24/19 16:24:51 Page9 of 30
                                                                                                                              9/24/19 4:50PM



 Debtor         Rocky Mountain Cyclery, Inc.                                                 Case number (If known)
                Name

           Remaining inventory of
           bicycle parts and
           assessories and office
           equipment: 30 used
           whelles ($90.00); 8 water
           bottles ($4.00); 30 used
           parts bins ($300.00); 30
           fat bike tires ($60.00); 4
           carbon seat posts
           ($80.00); 8 SS cranks
           ($40.00); 60 fsa stems
           ($300.00); 30 FSA cranks
           ($240.00); 50 handle bar
           race faces ($250.00); 25
           t-shirts ($25.00); 50
           chain rings ($250.00); 12
           seat posts ($96.00);
           cables ($50.00); 20 new
           bike tubes ($20.00); 300
           Sock Guy socks
           ($300.00); 13 Aires
           helmets ($65.00); 30
           Topleak ($90.00); 40
           Park tools ($120.00); 25
           new wheels ($375.00);
           25 new tires ($125.00);
           12 assorted helmits
           ($180.00); Rubbermaid
           cart ($10.00); 3 plastic
           folding tables ($15.00); 2
           trash cans ($10.00); grid
           wall ($35.00); 10 bike
           floor stands ($50.00);
           printer ($50.00); cash
           drawer ($30.00); printer
           ($5.00); 2 New Sun
           Cruiser bike ($140.00);
           Gilane road bike
           ($15.00); 12 low quality
           used bikes ($60.00); 2
           New Sun Hybrid bikes
           ($200.00). In addition the
           Debtor has an
           assortment of Shimano
           parts that have
           accumulated through
           the years. It is not
           known whether the parts
           can even be sold so no
           attempt has been made
           to place a value on
           them.
           These values are
           estimates. The total is
           $3,730.00 although it is
           expected that a sale
           would bring less than                      late December
           half of this value.                        2018                             Unknown       Liquidation             Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                        Entered:09/24/19 16:24:51 Page10 of 30
                                                                                                                                             9/24/19 4:50PM



 Debtor         Rocky Mountain Cyclery, Inc.                                                     Case number (If known)
                Name


 23.       Total of Part 5.                                                                                                                  $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           2 file cabinets $20.00). The computer that was
           used by the corporation was purchased by
           and owned by Sarah Tanner.                                                         $20.00                                              $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                     Entered:09/24/19 16:24:51 Page11 of 30
                                                                                                                             9/24/19 4:50PM



 Debtor         Rocky Mountain Cyclery, Inc.                                                 Case number (If known)
                Name


        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                                          Entered:09/24/19 16:24:51 Page12 of 30
                                                                                                                                                                          9/24/19 4:50PM



 Debtor          Rocky Mountain Cyclery, Inc.                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $2,867.22

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $2,867.22         + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                    $2,867.22




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                   Entered:09/24/19 16:24:51 Page13 of 30
                                                                                                                                                 9/24/19 4:50PM


 Fill in this information to identify the case:

 Debtor name         Rocky Mountain Cyclery, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                                     Entered:09/24/19 16:24:51 Page14 of 30
                                                                                                                                                               9/24/19 4:50PM


 Fill in this information to identify the case:

 Debtor name         Rocky Mountain Cyclery, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           $0.00
           City of Loveland                                          Check all that apply.
           Revenue Division                                             Contingent
           500 East 3rd Street                                          Unliquidated
           Loveland, CO 80537                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     possible sales taxes owed.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           $0.00
           Colorado Department of Revenue                            Check all that apply.
           1375 Sherman Street                                          Contingent
           Denver, CO 80202                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Possible employment taxes and sales tax owed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   52690                               Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                                     Entered:09/24/19 16:24:51 Page15 of 30
                                                                                                                                                                         9/24/19 4:50PM


 Debtor       Rocky Mountain Cyclery, Inc.                                                                    Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    $0.00
           Colorado Dept of Labor &                                  Check all that apply.
           Employment                                                   Contingent
           PO Box 8789                                                  Unliquidated
           Denver, CO 80201-8789                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Possible unemployment taxes owed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $15,000.00      $15,000.00
           Internal Revenue Service                                  Check all that apply.
                                                                        Contingent
           Ogden, UT 84201-0039                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2012-2018                                                 Payroll taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    $0.00
           Larimer County Treasurer                                  Check all that apply.
           200 West Oak Street #2100                                    Contingent
           Fort Collins, CO 80521                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Possible personal property taxes owed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $513.00
           American Family Insurance                                                   Contingent
           PO Box 9462                                                                 Unliquidated
           Minneapolis, MN 55440                                                       Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     Insurance
           Last 4 digits of account number 4921
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Barry Floyd                                                                 Contingent
           2550 Logan Ave.                                                             Unliquidated
           Loveland, CO 80538                                                          Disputed
           Date(s) debt was incurred     2012                                                    Possible rent owed for office space formerly
                                                                                   Basis for the claim:
           Last 4 digits of account number                                         occupied by RMC.
                                                                                   Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                              Entered:09/24/19 16:24:51 Page16 of 30
                                                                                                                                                         9/24/19 4:50PM


 Debtor       Rocky Mountain Cyclery, Inc.                                                            Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,125.00
          Comcast Business                                                      Contingent
          PO Box 60533                                                          Unliquidated
          City of Industry, CA 91716-0533                                       Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    telephone and internet
          Last 4 digits of account number 8504
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $245.00
          FedEx                                                                 Contingent
          3965 Airways Blvd                                                     Unliquidated
          Module G, 4th Floor                                                   Disputed
          Memphis, TN 38116
                                                                             Basis for the claim:    Delivery charges
          Date(s) debt was incurred      2018
          Last 4 digits of account number       3548                         Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,804.00
          FSA                                                                   Contingent
          12212 Cyrus Way                                                       Unliquidated
          Mukilteo, WA 98275                                                    Disputed
          Date(s) debt was incurred  2013-2015                               Basis for the claim:    Bycycles and parts
          Last 4 digits of account number 1571
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gallegoes Sanitation Inc.                                             Contingent
          PO Box 1986                                                           Unliquidated
          Fort Collins, CO 80522                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trash service
          Last 4 digits of account number       1682
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,086.00
          Kabbage, Inc.                                                         Contingent
          PO Box 77073                                                          Unliquidated
          Atlanta, GA 30357                                                     Disputed
          Date(s) debt was incurred      2016                                Basis for the claim:    Business loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $245.00
          Lightspeed                                                            Contingent
          700 St-Antoine Est, Suite 300                                         Unliquidated
          Montreal, QC                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $85,630.00
          Michael Riggs                                                         Contingent
          8843 Longs Peak Circle                                                Unliquidated
          Windsor, CO 80550                                                     Disputed
          Date(s) debt was incurred 2014-2016
                                                                             Basis for the claim:    Loans to the corporation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                              Entered:09/24/19 16:24:51 Page17 of 30
                                                                                                                                                         9/24/19 4:50PM


 Debtor       Rocky Mountain Cyclery, Inc.                                                            Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Pinnacol Assurance                                                    Contingent
          PO Box 561434                                                         Unliquidated
          Denver, CO 80256-1434                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Possible workers compensation insurance
          Last 4 digits of account number       3768                         premiums.
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,873.00
          QBP                                                                   Contingent
          6400 W. 105th Street                                                  Unliquidated
          Minneapolis, MN 55438                                                 Disputed
          Date(s) debt was incurred 2012-2017
                                                                             Basis for the claim:    Parts
          Last 4 digits of account number 1378
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,830.00
          RLR, LLP                                                              Contingent
          1235 Riverside Ave.                                                   Unliquidated
          Fort Collins, CO 80524                                                Disputed
          Date(s) debt was incurred 2013-2019
                                                                             Basis for the claim:    Accounting and tax prepartion services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $239,660.00
          Scott USA, Inc.                                                       Contingent
          651 W. Critchlow St., Ste 2                                           Unliquidated
          Ogden, UT 84404                                                       Disputed
          Date(s) debt was incurred 2012-2017
                                                                             Basis for the claim:    bicycles
          Last 4 digits of account number 6159
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $240.00
          TSYS                                                                  Contingent
          Collections Department                                                Unliquidated
          PO Box 3190                                                           Disputed
          Omaha, NE 68103-0190
                                                                             Basis for the claim:    Fees owed and possible claim for old merchant
          Date(s) debt was incurred 2018
                                                                             reader
          Last 4 digits of account number       4131
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,233.00
          Wells Fargo Bank                                                      Contingent
          PO Box 51166                                                          Unliquidated
          Los Angeles, CA 90051                                                 Disputed
          Date(s) debt was incurred 2012-2016
                                                                             Basis for the claim:    Possible line of credit owed by corporation
          Last 4 digits of account number 5183
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $830.00
          Xcel Energy                                                           Contingent
          PO Box 9477                                                           Unliquidated
          Minneapolis, MN 55484-9477                                            Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Utility services
          Last 4 digits of account number 9185
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                             Entered:09/24/19 16:24:51 Page18 of 30
                                                                                                                                                                9/24/19 4:50PM


 Debtor       Rocky Mountain Cyclery, Inc.                                                            Case number (if known)
              Name

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,200.00
           Zoom Media Corp.                                                     Contingent
           8 Penn Center West, Suite 100                                        Unliquidated
           Pittsburgh, PA 15276                                                 Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:
           Last 4 digits of account number C121
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       CCI
           PO Box 2207                                                                                Line     3.7
           Augusta, GA 30903-2207
                                                                                                             Not listed. Explain

 4.2       Colorado Attorney General
           1575 Sherman Street                                                                        Line     2.2
           Denver, CO 80202
                                                                                                             Not listed. Explain

 4.3       Commercial Collection Solutions, Inc.
           PO Box 4156                                                                                Line     3.13
           Seal Beach, CA 90740
                                                                                                             Not listed. Explain

 4.4       Credit Collection Services
           725 Canton Street                                                                          Line     3.1
           Norwood, MA 02062
                                                                                                             Not listed. Explain

 4.5       Credit Management, LP
           PO Box 7739                                                                                Line     3.16
           Rochester, MN 55903-7739
                                                                                                             Not listed. Explain

 4.6       IRS
           600 17th Street SPF                                                                        Line     2.4
           Denver, CO 80202
                                                                                                             Not listed. Explain

 4.7       US Attorney
           1225 17th Street, Ste 700                                                                  Line     2.4
           Seventeenth Street Plaza
                                                                                                             Not listed. Explain
           Denver, CO 80202

 4.8       Windham Professionals, Inc.
           382 Main Street                                                                            Line     3.3
           Salem, NH 03079-2412
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      15,000.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     466,514.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                          Entered:09/24/19 16:24:51 Page19 of 30
                                                                                                                                              9/24/19 4:50PM


 Debtor       Rocky Mountain Cyclery, Inc.                                                        Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              481,514.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                   Entered:09/24/19 16:24:51 Page20 of 30
                                                                                                                                                  9/24/19 4:50PM


 Fill in this information to identify the case:

 Debtor name         Rocky Mountain Cyclery, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                    Entered:09/24/19 16:24:51 Page21 of 30
                                                                                                                                                9/24/19 4:50PM


 Fill in this information to identify the case:

 Debtor name         Rocky Mountain Cyclery, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                           Entered:09/24/19 16:24:51 Page22 of 30
                                                                                                                                                          9/24/19 4:50PM




 Fill in this information to identify the case:

 Debtor name         Rocky Mountain Cyclery, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $0.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $127,888.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $214,197.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                           Entered:09/24/19 16:24:51 Page23 of 30
                                                                                                                                                             9/24/19 4:50PM

 Debtor      Rocky Mountain Cyclery, Inc.                                                               Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                              Entered:09/24/19 16:24:51 Page24 of 30
                                                                                                                                                    9/24/19 4:50PM

 Debtor        Rocky Mountain Cyclery, Inc.                                                                 Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     Ross J. Wabeke
                 Attorney at Law
                 315 East 7th Street
                 Loveland, CO 80537                                                                                            early 2019          $3,000.00

                 Email or website address
                 rosswabeke@gmail.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case:19-18240-CDP Doc#:1 Filed:09/24/19                                           Entered:09/24/19 16:24:51 Page25 of 30
                                                                                                                                                         9/24/19 4:50PM

 Debtor       Rocky Mountain Cyclery, Inc.                                                              Case number (if known)



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1                                                      The Extra Mile Inc. purchased the
       .                                                         building that Rocky Mountain Cyclery
                                                                 ,Inc (RMC) operated out of located at 504
                                                                 N. Garfield Ave., Loveland, CO 80537
                                                                 which building was owned by Sarah
                                                                 Tanner the president of RMC and in the
                                                                 course of that purchase it purchased
                                                                 some used display racks, used storage
                                                                 racks and 2 bicycles owned by RMC for
                                                                 the total fair market value if $2,866.00.
                                                                 The sale proceeds were all deposited into
                                                                 the RMC checking acct.                                  Late
               The Extra Mile, Inc.                              NOTE:The building that was sold was                     December,
                                                                 never owned by RMC                                      2018                           $2,866.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                            Entered:09/24/19 16:24:51 Page26 of 30
                                                                                                                                                       9/24/19 4:50PM

 Debtor      Rocky Mountain Cyclery, Inc.                                                               Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       unknown                                                       Sarah Tanner                         Misc. items all of which are            No
       521 East 12th Street                                          109 Sunset Court                     listed in Schedule A/B have             Yes
       Loveland, CO 80537                                            Loveland, CO 80537                   been put in storage which
                                                                                                          was necessitated when RMC
                                                                                                          stopped operating and the
                                                                                                          building that it was operating
                                                                                                          ftom was sold. This all
                                                                                                          occurred in late December
                                                                                                          2018.



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                            Entered:09/24/19 16:24:51 Page27 of 30
                                                                                                                                                                9/24/19 4:50PM

 Debtor      Rocky Mountain Cyclery, Inc.                                                               Case number (if known)



22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Sarah Tanner                                                                                                               Sarah Tanner
                    109 Sunset Court                                                                                                           (formerly Sarah
                    Loveland, CO 80537                                                                                                         Carroll) has been
                                                                                                                                               responsible for the
                                                                                                                                               books and records
                                                                                                                                               of RMC. A. Scott
                                                                                                                                               Rulon, CPA of RLR,
                                                                                                                                               LLP, 1235 Riverside
                                                                                                                                               Ave., Fort Collins,
                                                                                                                                               CO 80524 prepared
                                                                                                                                               all tax returns of
                                                                                                                                               RMC and may have
                                                                                                                                               copies of some
                                                                                                                                               records.

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                            Entered:09/24/19 16:24:51 Page28 of 30
                                                                                                                                                        9/24/19 4:50PM

 Debtor      Rocky Mountain Cyclery, Inc.                                                               Case number (if known)




              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Sarah Tanner                                                                                             The last inventory was done when
       .                                                                                                             RMC completely stopped operating.
                                                                                                                     The dollar amount of the inventory was
                                                                                                                     $3,730.00 which represents liquidation
                                                                                            Late December            value. The actual inventory is all
                                                                                            2018                     disclosed in Schedule A/B.

               Name and address of the person who has possession of
               inventory records
               Sarah Tanner
               109 Sunset Court
               Loveland, CO 80537


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sarah Tanner                                   109 Sunset Court                                    Sarah Tanner owns 100% of
                                                      Loveland, CO 80537                                  the stock of RMC after the
                                                                                                          death of her husband Thomas
                                                                                                          Carroll on January 19, 2017.
                                                                                                          Prior to his death Thomas
                                                                                                          Carroll owned 80% of the
                                                                                                          stock and Sarah Tanner
                                                                                                          (formerly Carroll) owned 20%
                                                                                                          of the stock. In addition to
                                                                                                          owning all of the stock of
                                                                                                          RMC, Sarah Tanner is the
                                                                                                          only remaining officer and
                                                                                                          director after Thomas
                                                                                                          Carroll's death.


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                            Entered:09/24/19 16:24:51 Page29 of 30
                                                                                                                                                       9/24/19 4:50PM

 Debtor      Rocky Mountain Cyclery, Inc.                                                               Case number (if known)



    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 24, 2019

 /s/ Sarah Tanner                                                       Sarah Tanner
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case:19-18240-CDP Doc#:1 Filed:09/24/19                                    Entered:09/24/19 16:24:51 Page30 of 30
                                                                                                                                    9/24/19 4:50PM




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      Rocky Mountain Cyclery, Inc.                                                           Case No.
                                                                                Debtor(s)          Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       September 24, 2019                                      /s/ Sarah Tanner
                                                                     Sarah Tanner/President
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
